                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


AUTO-OWNERS INSURANCE COMPANY,

                             Plaintiff,                           OPINION AND ORDER

and                                                                     20-cv-220-wmc

T-BUCK PROPERTIES, LLC,

                             Involuntary Plaintiff,
       v.

MAKITA, USA, INC.,

                             Defendant.


       In this civil action, plaintiff Auto-Owners Insurance asserts negligence, strict liability

and breach of warranty claims against defendant Makita, USA, Inc., based on damages

from a fire at its insured involuntary plaintiff T-Buck Properties, LLC’s property allegedly

caused by defendant’s battery pack product. (Compl. (dkt. #1-2).) Invoking this court’s

diversity jurisdiction, defendant Makita has removed this action pursuant to 28 U.S.C. §

1446(b) and 28 U.S.C. § 1332(a)(1). (Not. of Removal (dkt. #1) ¶ 4.) Because the

allegations in the notice of removal and complaint are insufficient to determine whether

diversity jurisdiction actually exists, Makita will be given an opportunity to file an amended

notice of removal containing the necessary allegations.




                                               1
                                          OPINION

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for

want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, defendant contends in its notice of removal that diversity jurisdiction exists

because (1) the amount in controversy exceeds $75,000 and (2) the parties are diverse.

(Not. of Removal (dkt. #1) ¶ 5.) For the latter to be true, however, there must be complete

diversity, meaning plaintiffs cannot be a citizen of the same state as defendant. Smart, 562

F.3d at 803. Defendant’s allegations as to the citizenship of involuntary plaintiff T-Buck

Properties, LLC, prevents this court from determining if this is so.

       “[T]the citizenship of an LLC is the citizenship of each of its members,” yet

defendant has not alleged information to determine whether complete diversity exists here.

Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007). Indeed, the notice

of removal lacks any allegations regarding the names or the citizenship of any of T-Buck’s

members. Instead, defendant alleges T-Buck is “organized under the laws of the State of


                                               2
Wisconsin with its principal place of business in Wisconsin.” (Not. of Removal (dkt. #1)

¶ 7.) The Seventh Circuit instructs, however, that this information is wholly irrelevant in

deciding the citizenship of a limited liability company. Hukic v. Aurora Loan Serv., 588 F.3d

420, 429 (7th Cir. 2009).

       Before dismissing this action for lack of subject matter jurisdiction, defendant will

be given leave to file within 14 days an amended notice of removal that establishes subject

matter jurisdiction by alleging the names and citizenship of each member of T-Buck

Properties, LLC. In alleging the LLC’s citizenship, plaintiff should be aware that if any

members are themselves a limited liability company, partnership, or other similar entity,

then the individual citizenship of each of those members and partners must also be alleged

as well. See Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002).



                                          ORDER

       IT IS ORDERED that:

       1) defendant Makita USA, Inc., shall have until March 27, 2020, to file and serve
          an amended notice of removal containing good faith allegations sufficient to
          establish complete diversity of citizenship for purposes of determining subject
          matter jurisdiction under 28 U.S.C. § 1332; and

       2) failure to amend timely shall result in prompt dismissal of this matter for lack of
          subject matter jurisdiction.

       Entered this 13th day of March, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             3
